Title: To Thomas Jefferson from William Helms, 12 November 1807
From: Helms, William
To: Jefferson, Thomas


                        
                            Washington Thursday evening 12th Novr. 1807
                        
                        Helms of Jersey, presents his respects to the President of the United States.—A friend of Helms’ of the name
                            of Upjohn, who is Ajent for a Mr. DuBuc of Elizabeth town has been at this place some days endeavoring to introduce to the attention of Congress a
                            plan, of his principle (Mr. DuBuc) for national defence, in the misterious manner it is brought forward, not much
                            incouragement is given.—Mr. Upjohn has a great desire to converse with the Presidt. for half an hour, and has solisited
                            Helms to introduce him, this could not be undertaken without the Presidents approbation, perticularly so, because it is
                            supposed by Hs. the President has some intimation of the plan, but if the President approves and will appoint the time,
                            Helms will wait on him accompanyed by Mr. Upjohn—
                    